                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


FEDERAL TRADE COMMISSION and
OFFICE OF THE ATTORNEY
GENERAL, STATE OF FLORIDA,
DEPARTMENT OF LEGAL AFFAIRS,

                       Plaintiffs,

v.                                                            Case No: 6:16-cv-982-Orl-41GJK

LIFE MANAGEMENT SERVICES OF
ORANGE COUNTY, LLC, LOYAL
FINANCIAL & CREDIT SERVICES,
LLC, IVD RECOVERY, LLC, KWP
SERVICES, LLC, KWP SERVICES OF
FLORIDA LLC, LPSOFFLA LLC,
LPSOFFLORIDA L.L.C., PW&F
CONSULTANTS OF FLORIDA LLC,
UAD SECURE SERVICES LLC, UAD
SECURE SERVICE OF FL LLC, URB
MANAGEMENT, LLC, YCC
SOLUTIONS LLC, YFP SOLUTIONS
LLC, KEVIN W. GUICE, CHASE P.
JACKOWSKI, LINDA N. MCNEALY,
CLARENCE H. WAHL, KAREN M.
WAHL, ROBERT GUICE and
TIMOTHY WOODS,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Respondent Heather Cline’s Motion to Quash

Subpoena (“Motion to Quash,” Doc. 323). As set forth in this Court’s October 29, 2019 Order

(Doc. 311), Ms. Cline has already failed to appear, without good cause, for her previously-

scheduled deposition. (Id. at 1). As a result, this Court held a telephonic hearing, where Ms. Cline

appeared, and the gravity of her actions was explained. (See Min. Entry, Doc. 304). She then agreed




                                            Page 1 of 3
to attend an in-person deposition on December 10, 2019, at 1:00 p.m. at the Office of the Attorney

General, 135 W. Central Blvd. Suite 1000, Orlando, Florida 32801. (Status Update, Doc. 306, at

1). In the subsequent Order, this Court warned Ms. Cline that failure to appear and fully participate

in her deposition would “result in the imposition of sanctions, including but not limited to civil

contempt and incarceration until Ms. Cline complies.” (Doc. 311 at 1–2 (citing Shillitani v. United

States, 384 U.S. 364, 370 (1966) (“Where contempt consists of a refusal to obey a court order to

testify at any stage in judicial proceedings, the witness may be confined until compliance.”))). Ms.

Cline was served by the United States Marshal on October 30, 2019, with the Court’s Order and a

copy of the subpoena commanding her presence at the deposition. (Proof of Service, Doc. 312).

       Now, mere days before her deposition, Ms. Cline has filed her Motion to Quash. Ms. Cline

asserts that she has Crohn’s Disease and therefore cannot travel and represents that the Federal

Trade Commission (“FTC”) has refused to make special accommodations for her. However, Ms.

Cline has never requested any accommodations from this Court or from the FTC other than to not

appear at the deposition. (See Response, Doc. 325, at 2 n.2). Further, Ms. Cline provides absolutely

no evidence of any medical problem that would prevent her from appearing at her deposition on

December 10.

       Under Federal Rule of Civil Procedure 45(d)(3)(A)(iv), a subpoena must be quashed if it

“subjects a person to undue burden.” Ms. Cline fails to establish that her deposition would subject

her to undue burden. As noted, Ms. Cline fails to provide any medical documentation, and her

vague description of her health problems fails to explain “whether her health would be jeopardized

by submitting to a deposition. Such broad and conclusory statements alone do not merit a complete

bar to a deposition.” Falin v. Condo. Ass’n of La Mer Estates, Inc., No. 11-61903-CIV, 2012 WL




                                            Page 2 of 3
13005987, at *2 (S.D. Fla. Jan. 12, 2012) (denying motion for protective order of deposition of

party with dementia).

       Ms. Cline’s requests that she be permitted to answer questions in writing or attend the

deposition telephonically are denied. Ms. Cline presents no evidence that such accommodations

are necessary. Thus, the FTC may conduct an in-person deposition of Ms. Cline, as set forth in the

subpoena and this Court’s previous Order. (Doc. 311 at 2; Subpoena, Doc. 306-2). See also In re

Chevron Corp., No. 11-24599-CV, 2012 WL 3636925, at *13 (S.D. Fla. June 12, 2012) (decision

of discovery method to use “lays exclusively” with party seeking discovery, absent authority to

the contrary).

       Moreover, Ms. Cline is again warned that failure to appear and fully participate in her

deposition will result in civil contempt and incarceration until she complies.

       Accordingly, it is ORDERED and ADJUDGED that Respondent Heather Cline’s Motion

to Quash Subpoena (Doc. 323) is DENIED. Given the immediacy of the deposition, the FTC is

directed to send a copy of this Order to its most recent e-mail address for Ms. Cline, and if possible,

notify Ms. Cline by phone that the Motion to Quash has been denied.

       DONE and ORDERED in Orlando, Florida on December 9, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             Page 3 of 3
